J-S17001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CURTIS ROSS JOHNSON, JR.

                        Appellant                  No. 1731 WDA 2014


                Appeal from the PCRA Order May 27, 1997
           In the Court of Common Pleas of Washington County
           Criminal Division at No(s): CP-63-CR-0001636-1994


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED APRIL 1, 2016

     Appellant, Curtis Ross Johnson, Jr., appeals nunc pro tunc from the

order entered in the Washington County Court of Common Pleas, which

denied and dismissed his first petition filed pursuant to the Post Conviction

relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-9546. We vacate, remand for

further proceedings, and deny counsel’s petition to withdraw.

     The PCRA court opinion adequately sets forth the relevant facts and

procedural history of this case. Therefore, we will only briefly summarize

them. On August 22, 1993, when he was twenty years old, Appellant and

two co-defendants committed a home invasion, and then robbed and

murdered the victims (husband and wife) in their home.          Appellant pled

guilty on November 1, 1995, to two counts each of first-degree murder,


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S17001-16


aggravated assault, and robbery, and one count each of burglary, theft by

unlawful taking or disposition, receiving stolen property, and criminal

conspiracy.     On January 5, 1996, the court sentenced Appellant to life

imprisonment without the possibility of parole on each murder offense, to be

served concurrently, with no further penalties on the remaining offenses.

Appellant filed a direct appeal, which was dismissed on March 15, 1996, as

untimely.

       Appellant timely filed his first PCRA petition pro se on January 28,

1997. The PCRA court did not appoint counsel. Instead, by order filed April

24, 1997, the court issued notice of its intent to dismiss without a hearing

pursuant to Pa.R.Crim.P. 1507,1 because the issues raised were “patently

frivolous” and without record support.           On May 13, 1997, the PCRA court

denied Appellant’s petition for those reasons.            The court reissued an

amended order on May 27, 1997, due to a mailing error. Appellant timely

filed a pro se notice of appeal on June 23, 1997, which was returned as

defective on July 8, 1997. Appellant took no further action regarding that

appeal, which remained viable, as no party had moved to discontinue it.

       Appellant filed a second PCRA petition pro se on August 28, 2012.
____________________________________________


1
  In 1997, notice of intent to dismiss a PCRA petition without a hearing was
governed by Pa.R.Crim.P. 1507, which, at the time, gave Appellant ten days
to respond to the notice. The rules of criminal procedure were renumbered
as of April 1, 2001, and the content of Rule 1507 is currently found under
Pa.R.Crim.P. 907, which now gives the defendant twenty days to respond to
the notice.



                                           -2-
J-S17001-16


This time the court appointed counsel and, due to a conflict, the court

appointed substituted counsel, who filed an amended petition on October 29,

2013. The PCRA court ultimately dismissed the second petition on October

2, 2014, in favor of reinstating Appellant’s 1997 appeal from the order

denying his first PCRA petition. On October 22, 2014, counsel filed a notice

to reinstate the appeal from the denial of Appellant’s first PCRA petition. On

December 1, 2014, the court ordered counsel to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).             Counsel

timely complied on December 19, 2014, on Appellant’s behalf.

       As a preliminary matter, counsel has filed a petition to withdraw.2

“Before an attorney can be permitted to withdraw from representing a

petitioner under the PCRA, Pennsylvania law requires counsel to file and

obtain approval of a ‘no-merit’ letter pursuant to the mandates of

Turner/Finley.”        Commonwealth v. Karanicolas, 836 A.2d 940, 947

(Pa.Super. 2003) (emphasis in original).

          [C]ounsel must…submit a “no-merit” letter to the trial
          court, or brief on appeal to this Court, detailing the nature
          and extent of counsel’s diligent review of the case, listing
          the issues which the petitioner wants to have reviewed,
          explaining why and how those issues lack merit, and
          requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007). Counsel
____________________________________________


2
   In the context of a PCRA petition and request to withdraw, the appropriate
filing is a “no-merit” letter/brief. Commonwealth v. Turner, 518 Pa. 491,
544 A.2d 927 (1988); Commonwealth v. Finley, 550 A.2d 213 (1988).



                                           -3-
J-S17001-16


must also send to the petitioner a copy of the “no-merit” letter or brief plus

the motion to withdraw and advise the petitioner of his right to proceed pro

se or with new counsel.             Id.     “Substantial compliance with these

requirements will satisfy the criteria.” Karanicolas, supra.

        Instantly, counsel filed a Turner/Finley brief on appeal and a motion

to withdraw as counsel.      Counsel listed certain issues Appellant wished to

raise on appeal and thoroughly explains why they merit no relief. Counsel

sent Appellant a copy of the brief filed on appeal, a copy of counsel’s petition

to withdraw, and a statement advising Appellant of his right to proceed pro

se or with private counsel. Thus, counsel appears to have complied with the

basic      Turner/Finley     requirements.                 See       Karanicolas,       supra.

Nevertheless, we proceed with an independent review of the case.                           See

Turner, supra (stating court must conduct independent review and agree

with counsel that petition is meritless or appeal is frivolous).

        As an equally important prefatory matter, an indigent petitioner is

entitled    to   representation     by    counsel         for    a     first   PCRA    petition.

Commonwealth         v.    Smith,    572 Pa. 572,    818 A.2d 494    (2003);

Commonwealth          v.    White,       871 A.2d 1291     (Pa.Super.     2005);

Commonwealth         v.    Evans,    866 A.2d 442,    445     (Pa.Super.    2005).

Pennsylvania Rule of Criminal Procedure 904 in relevant part states:

           Rule 904. Entry of Appearance and Appointment of
                Counsel; In Forma Pauperis

                                     *     *         *

                                          -4-
J-S17001-16



           (C) Except as provided in paragraph (H) [relating to
           death penalty cases], when an unrepresented defendant
           satisfies the judge that the defendant is unable to afford or
           otherwise procure counsel, the judge shall appoint counsel
           to represent the defendant on the defendant’s first petition
           for post-conviction collateral relief.

                                       *       *   *

           (E) The judge shall appoint counsel to represent a
           defendant whenever the interests of justice require it.

           (F)   When counsel is appointed,

                                       *       *   *

           (2) the appointment of counsel shall be effective
           throughout the post-conviction collateral proceedings,
           including any appeal from disposition of the petition for
           post-conviction collateral relief.

           (G) When a defendant satisfies the judge that the
           defendant is unable to pay the costs of the post-conviction
           collateral proceedings, the judge shall order that the
           defendant be permitted to proceed in forma pauperis
           [“IFP”].

Pa.R.Crim.P. 904(C)-(G).3

           While a PCRA petitioner does not have a Sixth Amendment
           right to assistance of counsel during collateral review, this
           Commonwealth, by way of procedural rule, provides for
           the appointment of counsel during a prisoner’s first
           petition for post conviction relief.      Pursuant to our
           procedural rules, not only does a PCRA petitioner have the
           “right” to counsel, but also he…has the “right” to effective
           assistance of counsel. The guidance and representation of
           an attorney during collateral review should assure that

____________________________________________


3
    Previously known as Pa.R.Crim.P. 1504.



                                           -5-
J-S17001-16


         meritorious legal issues are recognized and addressed, and
         that meritless claims are foregone.

Commonwealth v. Haag, 570 Pa. 289, 307-08, 809 A.2d 271, 282-83

(2002), cert. denied, 539 U.S. 918, 123 S. Ct. 2277, 156 L. Ed. 2d 136 (2003)

(internal citations and most quotations marks omitted).           This rule-based

right to counsel and to effective assistance of counsel extends throughout

the post-conviction proceedings, including any appeal from the disposition of

the PCRA petition. White, supra. Further, the right remains intact even if

the petition is untimely on its face.        Smith, supra; Commonwealth v.

Stout, 978 A.2d 984, 988 (Pa.Super. 2009).

      Importantly, the relevant rules of criminal procedure do not require

the petitioner to request appointment of counsel in the PCRA context.

Commonwealth v. Guthrie, 749 A.2d 502 (Pa.Super. 2000). “The issue of

whether the petitioner is entitled to [PCRA] relief is another matter entirely,

which is to be determined after the appointment of counsel and the

opportunity to file an amended petition.”           Evans, supra.        Where a

petitioner’s right to representation has been effectively denied by the action

of court or counsel, the petitioner is entitled to have his case remanded to

the PCRA court for appointment of counsel to assist with the PCRA petition.

Commonwealth v. Perez, 799 A.2d 848 (Pa.Super. 2002).

      Instantly,   the   court   sentenced    Appellant   on   January   6,   1996.

Appellant timely filed his first PCRA petition on January 28, 1997, but the

PCRA court did not appoint counsel. Instead, by order filed April 24, 1997,

                                      -6-
J-S17001-16


the court issued notice of its intent to dismiss the petition without a hearing,

because the issues raised were “patently frivolous” and without record

support. On May 13, 1997, the PCRA court denied Appellant’s petition for

those reasons. The court reissued an amended order on May 27, 1997, due

to a mailing error. In short, the PCRA court denied Appellant’s first petition

without ever appointing counsel to assist Appellant with the presentation of

his claims.   Because this petition represented Appellant’s first collateral

attack on the judgment of sentence, the court should have instead

confirmed Appellant’s IFP status, his right to counsel, and appointed counsel.

See Haag, supra; White, supra.            Here, the court effectively denied

Appellant his rule-based right to counsel on his first PCRA petition.      See

Perez, supra.     This oversight was articulated throughout the counseled

second PCRA proceedings.     When the PCRA court ultimately dismissed the

second petition in favor of reinstating Appellant’s 1997 appeal from the order

denying his first PCRA petition, counsel filed an amended notice of appeal

from the denial of Appellant’s first PCRA petition. In counsel’s timely filed,

court-ordered Rule 1925(b) statement and on appeal, however, counsel

raised several ineffective assistance of trial counsel claims on Appellant’s

behalf.   Further, counsel now seeks to withdraw and argues Appellant’s

appeal is frivolous.   Based upon our independent review of the record, we

cannot agree with counsel’s assessment of the appeal. See Turner, supra.

Here, counsel neglected to raise the patently significant claim that Appellant


                                     -7-
J-S17001-16


was entitled to and was denied assistance of counsel for his first PCRA

petition.   Essentially, counsel defaulted a major viable issue for Appellant,

which is apparent on the face of the record.

      Therefore, we conclude that the best resolution of this matter is to

vacate the order dismissing Appellant’s first PCRA petition and remand the

case for further proceedings.      See Perez, supra.        We do so without

reference to the merits of the issues raised in this appeal.     See Evans,

supra. We intend to place Appellant in the same position he occupied when

he initially filed his pro se PCRA petition in 1997. Upon remand, the court

shall relieve current counsel and appoint new counsel, who must consult

with Appellant and file an amended first PCRA petition or a proper “no-merit”

letter that addresses Appellant’s claims. Accordingly, we vacate the May 27,

1997 order denying and dismissing Appellant’s first PCRA petition and

remand for further proceedings consistent with this decision.

      Order vacated; case remanded for further proceedings; counsel’s

petition to withdraw is denied. Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/01/16




                                     -8-
                                                                                                  Circulated 02/18/2016 02:47 PM




To: Curtis Johnson by certified mail; Thomas P. Agrafiotis, Esq.; District Attorney; File
                                                              ..   -···~·-·--·· ·~--

 IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA
                         CRIMINAL DIVISION

COMMONWEAL TH OF PENNSYLVANIA,                                )
                                                              )
                                                                                                        ~;       ~·-·~
                                                                                                        (.   ~ -~ ~ ..   ''.

         vs.                                                  )                        No.   1636-1994 --·
                                                              )                                                                  i
                                                                                                                               ,-_::,
                                                                                                                                        .'   -·-
                                                                                                                                         ,---~ ... "':.
CURTIS ROSS JOHNSON                                           )                                                                          ; ~ l
                                                              )
                  Defendant.                                  )                                                                 -..
                             OPINION PURSUANT TO Pa. R.A.P. 1925{a)

            Curtis Johnson appeals from Judge Thomas D. Gladden's May 1997 order denying relief

under the Post-Conviction Relief Act (PCRA). This opinion is written pursuant to Rule l 925(a)

of the Pennsylvania Rules of Appellate Procedure.

                                                BACKGROUND

            The factual and procedural history of this case spans a period of more than thirty years

 from the commission of the offense to this appeal. The following is a time line of relevant events.

 The Crime and Arrest

            On the evening of August 22, 1993, Charles Lee Richert and Rose Richert, a married

 couple in their eighties, were strangled, stabbed, and beaten to death in their home in Cecil,

 Pennsylvania. According to the testimony of Pennsylvania State Trooper Beverly J. Ashton, the

 lead investigator on the case, Curtis Johnson, along with Justin Secreti and Fred Stewart, planned

 to rob the Richerts on the night of the homicide and killed them in the course of the robbery,

 making off with approximately $10,000 in cash.1 Guilty Plea Transcript, November 1, 1995, pp.

  I 0-11.


  I
   Secreti lived only a few doors down the street from the Richerts and apparently was aware that the Richerts kept
  cash in their home. Sentencing Transcript, January 5, 1996, pp. 21-22.
       Stewart remained in the car while Johnson and Secreti knocked on the front door of the

residence and, when Rose answered the door, Johnson struck in the head with the butt of a gun

several times, eventually convincing Rose to relinquish her money to them. Id. at 11. After

obtaining the money, Secreti and Johnson began to leave the residence but decided to return to

kill the Richerts, striking Charles Lee and Rose in the head with a hammer and stabbing Rose in

the neck, killing them both. Id. Following the homicide, the trio proceeded to the residence of

Johnson's ex-girlfriend, Michelle Knight - where Secreti and Stewart admitted to Knight and

three other individuals at the residence their involvement in the crime. Warrant Application dated

September 1, 1994.

        After a year-long investigation by Pennsylvania     State Police (PSP), on September 1,

 1994, Magistrate Judge Paul Pozonsky issued an arrest warrant for Curtiss Johnson on several

charges related to this crime including criminal homicide. The arrest warrant issued by

Magistrate Judge Pozonsky relied on evidence gathered by Trooper Ashton including ( l) the

 admissions of Secreti and Stewart at the Knight residence, (2) a consensual phone intercept of

 Stewart in which he admits his involvement in the crime, and (3) a statement by Michelle Knight

 and her mother indicating that Johnson had blood on his pants when he arrived at their home on

 the night of the homicide.

 The Confession, Guilty Plea, and Sentencing

        On the morning of September 1, 1994, after being arrested, Johnson provided a verbal

 confession to Ashton and two other troopers at the State Police Barracks in Washington, PA,

 though the precise nature of this statement is unclear. Omnibus Pretrial Motion filed September

 25, 1995. At Johnson's Bond Reduction Hearing on October 25, 1994, he admitted before the




                                                  2
Court that he did, in fact, make a confession to PSP.2 Bond Reduction Hearing, October 25,

1994, p. 47. Johnson eventually pleaded guilty to murder one before Judge Gladden on

November I, 1995 in exchange for the Commonwealth's agreement to not seek the death

penalty. The same day, Johnson and Attorney Sichko signed a nine page Guilty Plea Colloquy

which provided an extensive explanation of the rights waived by his plea and in which Johnson

specifically affirmed its voluntariness. Judge Gladden sentenced Johnson to life without parole

on January 5, 1996.

Johnson's Direct Appeal and First PCRA
                                         .,

        On March 15, 1996, Johnson filed a Notice of Appeal and accompanying Petition to

Proceed In Forma Pauperis, which was denied by Judge Gladden the same day as untimely.

Then on January 28, 1997, Johnson, proceeding pro se, filed his first PCRA, alleging (1)

ineffective assistance of counsel based on Attorney Sichko's failure to investigate the case and

interview character witnesses identified by Johnson and (2) unlawful inducement of guilty plea

based on Sichko "pressing" him into pleading guilty by informing him the Commonwealth

would seek the death penalty at trial. Judge Gladden issued an April 23, 1997 order noticing his

intent to dismiss Johnson's PCRA without a hearing unless Johnson responded within ten days.

On May 13, 1997, after receiving no response from Johnson, Judge Gladden dismissed Johnson's

PCRA, giving him thirty days to appeal.'

         On June 23, 1997, Johnson filed with the Superior Court a Notice of Appeal of the April

23 order, which really was an appeal of the May 13 order, but, at any rate, the Superior Court

returned it to the Washington County Clerk of Courts as defective on July 8, 1997 because


 2
   In an Omnibus Pretrial Motion filed September 25, 1995, Johnson attempted to suppress this confession. aJJeging
 that it was involuntary because Johnson was "heavily medicated" at the time. In an order dated October 24, 1995,
 Judge Gladden denied the Motion to Suppress as untimely, without addressing its merits.
 3
   Because of a mailing error, Judge Gladden reissued the denial order on May 27, 1997.

                                                         3
'.


     Johnson failed to submit the required filing fee or In Forma Pauperis order. The Clerk of Courts

     informed Johnson of this defect in a letter dated July 14, 1997 and instructed him to submit the

     required order or filing fee, which he never did. As a result, the Superior Court never reviewed

     Judge Gladden's denial.

     Johnson 's Second PCRA and Reinstatement of Appellate Rights on his First Petition

             Johnson remained silent until August 28, 2012, when he filed a second pro se PCRA

     petition, this time alleging that his sentence of life without parole was a cruel and unusual

     punishment under Miller v. Alabama, 132 S. Ct. 2455 (2012) despite acknowledging that he was

     not a juvenile at the time of the crime. Ultimately, in an order dated October 2, 2014, this Court

     dismissed Johnson's second PCRA and ordered him to re-submit a Notice of Appeal to the

     Pennsylvania Superior Court with the required filing fee or In Forrna Pauperis order, effectively

     reinstating the appeal of his first PCRA. In the accompanying opinion, this Court acknowledged

     that Johnson was not appointed counsel on his first PCRA as then required under Pa.R.Crim.P.

     1504 and, as a remedy, appointed Thomas P. Agrafiotis to represent Johnson on his reinstated

     appeal before the Superior Court. On December 19, 2014, Agrafiotis filed a Concise Statement

     of Matters Complained of on Appeal, which is the subject of this opinion.

                                              ISSUES ON APPEAL

             In his Concise Statement, Johnson asserts that he is eligible for relief under the following

      subsections of the act:

             (i) A violation of the Constitution of this Commonwealth or the Constitution or laws of
             the United States which, in the circumstances of the particular case, so undermined the
             truth-determining process that no reliable adjudication of guilt or innocence could
             have taken place.

                 Ineffective assistance of counsel which, in the circumstances of the particular case, so
              (ii)
              undermined the truth-determining     process that no reliable adjudication of guilt or
              innocence could have taken place.


                                                           4
         (iii) A plea of guilty unlawfully induced where the circumstances make it likely that the
         inducement caused the petitioner to plead guilty and the petitioner is innocent.

42 Pa.C.S. § 9543(a)(2). More specifically, he claims that he was denied his Sixth Amendment

right to counsel and that Sichko was ineffective by ( 1) failing to investigate and utilize

exculpatory evidence, (2) failing to interview known character witnesses, and (3) failing to

investigate/interview known alibi defenses/witnesses. He also claims that Sichko "persuaded"

him to plead guilty by telling him the Commonwealth would seek the death penalty if he opted

for trial.

I.       Ineffective Assistance of Counsel and Sixth Amendment Right to Counsel

         Johnson's     Sixth Amendment      claim appears to be based wholly on the alleged

ineffectiveness of his counsel as he does not raise any claim concerning denial of counsel at any

critical stage in his proceedings. Accordingly, we will treat his Sixth Amendment claim as an

ineffective assistance claim.

         The standard applicable to such claims is well worn; to succeed on such a claim, Johnson

must plead and prove by a preponderance of the evidence that ( 1) the underlying claim has

arguable merit, (2) counsel did not have a reasonable basis for his action or inaction, and (3) he

suffered prejudice, or in other words - a reasonable probability that the outcome of the

proceedings would have been different, as a result of this action or inaction. Com. v. Steele, 961
A.2d 786, 797 (Pa. 2008). Counsel is presumed to be effective and Johnson bears the burden of

proving otherwise. Com. v. Harris, 972 A.2d 1196, 1203 (Pa. Super. 2009). Where it is clear that

he has failed to meet any one of the three prongs, his claim may be disposed of on that basis

 alone -without a determination of whether the other two prongs have been met. Steele, at 797.

             We note that ineffective assistance of counsel claims are not self-proving, and Johnson

 cannot prevail on undeveloped          claims consisting of boilerplate allegations. Id. (internal


                                                      5
quotations and citations omitted); see also Com. v. Pierce, 786 A.2d 203, 221 (Pa. 2001)

(petitioner cannot prevail on an ineffective assistance claim absent an "analysis of the record or

specific allegations of how [counsel's] failure ... prejudiced him."). All of Johnson's ineffective

assistance claims suffer from this defect.

        We also note, before addressing the substance of Johnson's claims, that he signed a nine

page plea colloquy in exchange for the Commonwealth's agreement to not seek the death penalty

in which he voluntarily admits committing the offense of homicide. In addition, Judge Gladden

advised Johnson as follows at his plea hearing.

        THE COURT:             You have had an opportunity to talk with Mr. Sichko?

        THE DEFENDANT:         Yes, sir.

        THE COURT:             Your mother is here with you?

        THE DEFENDANT:         Yes, sir.

        THE COURT:             Is that right?

        THE DEFENDANT:         Yes, sir.

        THE COURT:             Is your mind free and clear?

        THE DEFENDANT:         Yes, sir.

        THE COURT:             Is the plea that you're entering today mad voluntarily and of
        your own free will?

        THE DEFENDANT:         Yes, sir.
                                                  ***
        MR PEITIT:              But so that the record is clear, however, Your Honor, if in the
        event we had to proceed to trial with one of these individuals, the Commonwealth at that
        time would be seeking the death penalty.

        THE COURT:             I understand you have offered them life in exchange for a plea.

        MR. PEITIT:            That is correct.

Guilty Plea Transcript, pp. 40-44.




                                                   6
1. Failure to Investigate and/or Utilize Exculpatory Evidence and Information

       Johnson has not pleaded with any degree of particularity what exculpatory evidence

Sichko failed to investigate beyond stating in his pro se petition that "I was not present in the

residence when the incident occurred." Accordingly, .this claim fails as undeveloped under

Pierce. Even so, Johnson's unsupported alibi claim is directly contradicted by his plea colloquy,

in which he admits his actual guilt, and no conceivable evidence would be sufficient to

overcome this voluntary admission.

2. Failure to Investigate, Interview and/or Utilize Known Character Witnesses

        Johnson has not pleaded with any degree of particularity what witnesses his counsel

failed to investigate beyond stating in his pro se petition that "I had numerous character

witnesses that were willing to testify on my behalf. Nevertheless attorney Francis Schieko [sic]

failed to investigate, interview or utilize these witnesses ... " This claim similarly fails as

undeveloped under Pierce, supra. At any rate, the alleged failure to present character witnesses

could not have prejudiced Johnson as he specifically bargained for a life sentence, rather than

 potential death,in his plea bargain. Guilty Plea Transcript, p. 42. Because of his plea bargain, the

 presentation of character witnesses would have been of no use to him.

 3. Failure to Investigate, Interview      and/or Utilize a Known Alibi Defense and Alibi
    Witness/Witnesses

         This claim mirrors Johnson's exculpatory evidence claim and appears to be based on

 Johnson's unsupported averment that he was not at the residence at the time of the incident.

 Again, this is contradicted by his own signed admissions and likewise fails as undeveloped.




                                                   7
II.    Plea of Guilty Unlawfully Induced

       A defendant has no absolute right to withdraw a guilty plea, and the decision to grant

such a motion lies within the sound discretion of the trial court. Com. v. Muhammad, 794 A.2d
378, 382 (Pa. Super. 2002). The standard for withdrawal of a guilty plea after imposition of

sentence requires a showing of manifest injustice, or in other words, involuntariness. Id.

       Johnson claims that his plea was involuntary because Sichko "persuaded" him to plead

guilty by informing him the Commonwealth would seek the death penalty if he opted for trial.

Johnson raised this claim for the first time after sentencing in his first PCRA and, as a result,

must demonstrate manifest injustice to void it.

        Sichko accurately informing Johnson of the Commonwealth's intention to seek the death

penalty if he did not plead guilty does not constitute manifest injustice, or any injustice at all; it

was a necessary disclosure for Johnson to intelligently evaluate the Commonwealth's              plea

bargain. Johnson does not allege that he was otherwise treated unfairly or coerced into the plea in

any other way and, in fact, his own plea colloquy set out above belies any such claim. See

Muhammad, supra at 382 (a plea bargain should not be set aside in the absence of convincing

evidence that the appellant was dealt with indecently or unfairly).


                                          CONCLUSION

        The findings by the PCRA Judge Thomas Gladden that the defendant's issues on appeal

were patently frivolous and without support in the record, and the order dismissing the PCRA

 should be affirmed.




                                                   8
    BY THE COURT:




    KATHERINE B. EMERY, nJDGE

    January£. 2015




9